DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the square unit cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvilain et al. (US 8,579,079) in view of Lee et al. (US 2019/0333491).
With respect to claim 1, regarding the recitation of an ultra-thin Schroeder diffuser, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Beauvilain et al. teach a backing-plate (Fig.5, Item 4), wherein the backing-plate is provided with rows and columns of unit cells (Fig.1, Items 6), the unit cell is provided 
Lee et al. teach an acoustic system comprising a plurality of square cells (Figs.1A and 1C, Items 110) provided with a square neck (Figs.1B and 1C, Item 122), a side length of the square neck is less than the side length of the unit cell (Fig.1C), and wherein the dimensions of the cells and the neck are established based upon the wavelength of an incident wave, and wherein the order of the wavelengths are within a range of from about ten or several tens of micrometers to about one millimeter (¶ [0025]).  
Therefore, the Examiner considers that it would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, and that it would have been an obvious matter of design choice to provide the Beauvilain et al. design with 7x p rows and 7x q columns of unit cells, p and q are integers greater than or equal to 1, a side length of the square unit cell is 0.48λ, a depth of the square unit cell is 50.04λ, the unit cell is provided with a square neck, a side length of the square neck is less than the side length of the unit cell, a depth of the neck is 0.01λ, λ is a wavelength of the diffuser corresponding to the design at a center frequency f0, and the neck widths w of different unit cells are different because Lee et al. suggested that to provide dimension to create a thin device, and additionally, it would tune the system to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Beauvilain et al. and Lee et al. inventions. 


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 23, 2021